In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 11, 1999, which granted the defendants’ motion to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contentions, his alleged psychological and emotional problems do not fall within the scope of CPLR 208. That statute tolls the applicable Statute of Limitations where, inter alia, a person “is under a disability because of* * * insanity at the time the cause of action accrues” (CPLR 208). The Court of Appeals has held that “the Legislature meant to extend the toll for insanity to only those individuals who are unable to protect their legal rights because of an overall inability to function in society” and that statute is to be narrowly interpreted (McCarthy v Volkswagen of Am., 55 NY2d 543, 548).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Ritter, Santucci and Schmidt, JJ., concur.